Exhibit 10.1

CONFIDENTIAL - Redacted. Confidential Treatment of redacted portions requested
of the Securities and Exchange Commission.











NEGOTIATED 311 TRANSPORTATION SERVICE AGREEMENT
between
CORNING NATURAL GAS CORPORATION and TALISMAN ENERGY USA Inc.

Revised and Restated

NEGOTIATED 311 TRANSPORTATION SERVICE AGREEMENT

BY AND BETWEEN

CORNING NATURAL GAS CORPORATION

AND

TALISMAN ENERGY USA INC.

THIS AGREEMENT,

dated May 13, 2010 between Corning Natural Gas Corporation ("CNGC" and a "Party"
hereto), a New York Corporation, and Talisman Energy USA Inc. ("Talisman" and a
"Party" hereto), a Delaware Corporation, modifies amends and supersedes the
"negotiated 311 transportation service agreement by and between Corning Natural
Gas Corporation and Fortuna Energy Inc." dated January 11, 2010 and any other
agreement or understanding, oral or written, between the parties. This agreement
is for natural gas transportation service to be provided to Talisman by CNGC on
the CNGC natural gas system.



WHEREAS,

the Parties desire to enter into a transportation agreement. In order to
accomplish this goal, the Parties contemplate that Talisman will deliver natural
gas to be transported hereunder and that CNGC will provide transportation
service for such natural gas supplies from the Receipt Point to the Delivery
Point (as said terms hereafter are defined); and



WHEREAS,

Talisman or its agent/supplier has made or will have made arrangements for
transportation of said supply of natural gas to said facilities of CNGC:



NOW, THEREFORE,

in consideration of the mutual promises made herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:



        DEFINITIONS
    
        The following capitalized terms are used in this Agreement as defined
        below.
    
        "Access Agreement" refers to a contract between CNGC and Fortuna Energy
        Inc. (a predecessor corporation to Talisman) dated April 1, 2006, that
        specifies the obligation of both parties with respect to Talisman having
        access to the CNGC transmission and distribution system.
    
        "Commencement Date" shall mean the date that CNGC notifies Talisman that
        CNGC stands ready to transport gas from the Receipt Point to the
        Delivery Point(s) pursuant to this Agreement.
    
        "Compressor Station" shall mean the compressor station that Talisman
        will construct for CNGC on CNGC's property at the location specified on
        the attached facilities map, which station is also referred to as the
        Maxwell Compressor Station.
    
        - 1 -
    
        "Delivery Point(s)" shall mean the interconnection of CNGC's pipelines
        and the Dominion Transmission, Inc. ("DTI") System (or other systems
        that qualify under this Agreement) downstream of the Maxwell Compressor
        Station, or any other point on the CNGC system mutually agreed to by the
        parties.
    
        "Gas" shall mean natural gas that is received by CNGC at the Receipt
        Points and delivered by CNGC to the Delivery Point(s) for Talisman.
    
        "Incremental Revenue" refers to a combination of 1) monthly revenue
        received in the Root Agreement over and above volumetric revenue
        generated by the first [*] mmbtu/day and 2) monthly revenue received in
        this Agreement.
    
        "Interruption" shall mean the total or partial cessation of
        Transportation Service, whether due to capacity constraints, force
        majeure or any other cause whatsoever.
    
        "Interstate Transmission System" shall mean the DTI or any other piping
        network that CNGC would connect to requiring it to utilize its FERC
        approved section 311 Certificate.
    
        "Line 6 upgrade" means [*].
    
        "Maximum Daily Transportation Quantity" or "MDTQ" shall mean the maximum
        daily quantity of Gas which CNGC agrees to transport from the Receipt
        Point. The MDTQ shall be [*] MMBtu per day at the commencement date [*].
        This volume shall be subject to annual review and may be revised in the
        form of a contract addendum. The MDTQ shall be a higher volume if it is
        determined by both parties that incremental volume can be transported
        from the Receipt Point to the Delivery Point through the existing
        pipeline infrastructure and the interconnection points on the Interstate
        Transmission Systems.
    
        "Receipt Point" shall mean the interconnection of CNGC's Root pipeline
        and CNGC's Line 4.
    
        "Root Agreement" refers to a particular previously executed agreement
        between CNGC and Talisman that specifies the construction, operational,
        financial and transport obligations of each party associated with the
        creation and operation of the so-called "Root Well Interconnect." This
        agreement was executed November 1, 2008.
    
        "Tap Agreement(s)" refers to one or more contracts between CNGC and
        Talisman that is specific to an interconnect point within the CNGC Gas
        transportation system. A Tap Agreement articulates the construction and
        operational responsibilities of each interconnecting party.
    
        [*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
        MARKED BY BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A
        REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND
        EXCHANGE COMMISSION. THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED
        WITH THE SYMBOL "[*]," HAS BEEN FILED SEPARATELY WITH THE U.S.
        SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE
        SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
    
        - 2 -
    
        "Transportation Quantity" refers to the quantity of Gas that may be
        delivered each day during the term of this Agreement to CNGC which CNGC
        agrees to transport and deliver.
    
        "Transportation Service" shall mean transportation of gas over the CNGC
        system from the receipt point for re-delivery into the DTI system or
        other pipeline systems that qualify under the FERC approved section 311
        Certificate or any other point on the CNGC system mutually agreed to by
        the parties.
    
        CHARACTER OF SERVICE
     1. On each day that this Agreement is in effect after the Commencement
        Date, Talisman may make available and deliver to CNGC any quantity of
        Gas up to the MDTQ. CNGC shall, on such day, receive such Gas at the
        Receipt Point and shall transport and deliver the actual volume received
        at the Receipt Point. Transportation Service will be provided from the
        Receipt Point to the Delivery Point(s) at a pressure between 200 and
        400psig, with the exception that if Talisman delivers gas at the Receipt
        Point at less than 300psig, CNGC's obligation to redeliver will be
        reduced to the maximum capacity of CNGC's Root pipeline.
     2. Transportation Service under this Agreement shall be provided by CNGC
        pursuant to the terms hereof. CNGC shall have no obligation to provide
        Transportation Service under this Agreement on terms other than the
        terms as described herein.
     3. CNGC and Talisman agree that Talisman will designate on system delivery
        points before gas is transported to the interstate Transmission
        System(s) if such deliveries are necessary to maintain the operational
        integrity of the CNGC system.
     4. In order to efficiently complete the facilities for the transportation
        of Gas as contemplated by this Agreement, as well as satisfy regulatory
        requirements Talisman will sell and transfer to CNGC for a total
        consideration of [*] all rights and title to that particular 6" diameter
        pipeline, and necessary ancillary facilities and any necessary easements
        from the Talisman Maxwell interconnect property to the DTI Ryers Creek
        interconnect property.

    REGULATORY APPROVALS AND PERMITS

    CNGC will be responsible for securing and will obtain all necessary
    regulatory approvals and permits required for its full performance under
    this Agreement.

    [*] Certain information on this page has been omitted and filed separately
    with the Securities and Exchange Commission. Confidential treatment has been
    requested with respect to the omitted portions.

    - 3 -

    GAS QUALITY
 1. Gas quality considerations shall be governed by the "Tap Agreement" between
    CNGC and Talisman. CNGC will not be obligated to deliver gas supplies into
    the Interstate Transmission System(s) that do not comply with that company's
    minimum gas quality standards as well as the minimum standard of said
    interstate transmission system.
 2. CNGC will deliver into the Interstate Transmission System Gas of comparable
    quality to the Gas delivered by Talisman at the Receipt Point. If the Gas
    delivered into the Interstate Transmission System is contaminated and the
    contamination is deemed to be caused by CNGC or its transportation system,
    CNGC will pay for resulting transmission charges from the Interstate
    Transmission System caused by such incident. If the Gas delivered into the
    CNGC system or the Interstate Transmission System is contaminated and such
    contamination is caused by Talisman or its system, Talisman will to pay for
    CNGC and Interstate Transmission System charges caused by such incident.

RESPONSIBILITY FOR GAS DURING TRANSPORTATION SERVICES

Gas shall remain the property of Talisman, its agent or designee while being
transported and delivered by CNGC. Gas shall be deemed to be in the control and
possession of CNGC after such Gas shall have been received at the Receipt Point
by CNGC and until Gas is delivered to the Delivery Point by CNGC. Talisman
agrees that CNGC shall not be responsible for Gas when Gas is not in CNGC's
control or possession. CNGC shall be responsible for Gas when the Gas is in
CNGC's control and possession.

RATES FOR TRANSPORTATION SERVICES CNGC will charge to Talisman a transportation
fee for all Gas it flows from the Receipt Point into an Interstate Transmission
System(s). The transportation fee shall be calculated and billed at the rate of
[*] . As further inducement, Talisman will guarantee CNGC a minimum Incremental
Revenue for a period of [*] from the Commencement Date to reserve capacity
matching the Maximum Daily Transportation Quantity from the Root interconnect on
line 4 into the Interstate Transmission System. Accordingly, for the [*] from
the Commencement Date, Talisman will pay to CNGC a minimum [*] per month
regardless of the amount of Gas transported by CNGC under this Agreement. All
deliveries into Compressor Station will be charged for actual compressor fuel
used plus or minus CNGC's Federal Energy Regulatory Commission ("FERC") approved
pipeline loss factor.

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 4 -

All Bradley Station and CNGC system deliveries will be charged under the
pre-existing Access and Transportation agreements. Other Gas producers may flow
Gas through the pipeline facilities required to render the Transportation
Service if Talisman is not utilizing the MDTQ on a daily basis. CNGC will not
charge a transportation rate for a third party use that is less than the rate
negotiated with Talisman under this agreement and the Root Agreement. Any
revenues received from any 3rd party will reduce the amount of Incremental
Revenue required to be paid by Talisman for that particular month. ADDITIONAL
CHARGES DUE CNGC In the event that transportation of Gas under this Agreement
requires CNGC to incur additional costs including so-called overrun penalties or
parking fees, [*] . [*] BILLING AND PAYMENT CNGC shall render a monthly
statement of charges for Transportation Services hereunder. Such charges shall
be due and payable in [*] days. Bills rendered to Talisman or its agent for
which payment has not been received within [*] days from the date of the bill
shall be considered past due and bear interest at a rate of [*] per month and
any unpaid balance not in dispute from the date of receipt thereof until the
date of payment. COMPRESSOR STATION CONSTRUCTION A requirement for
transportation under this agreement is a delivery pressure of 250 psig at the
Receipt Point to a pressure of approximately 1100 psig at the Delivery Point.
The Maxwell Compressor Station is required to accomplish this increase in
pressure of the Gas. Talisman, as a general contractor, will construct for CNGC
the Compressor Station on CNGC's property at the location specified on the
attached facilities map. [*] OPERATION OF COMPRESSOR STATION It is the intention
of the Parties that CNGC will operate the Compressor Station during the term of
this Agreement. During the first six months of operation of the Compressor
Station, Talisman will provide to CNGC at no cost technical support and complete
training in the proper operation of the Compressor Station.

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 5 -

[*] At its option Talisman may take over the operation of the Compressor Station
during the term of this Agreement for a monthly fee to be agreed upon by the
Parties. OWNERSHIP OF FACILITIES

To facilitate performance of 311 transportation under this Agreement CNGC will
own and maintain the Compressor Station and the 6" diameter pipeline that runs
from the Talisman Maxwell interconnect property to the DTI Ryers Creek
interconnect property (referred to in Section 2(d) above).

TERM OF THE AGREEMENT The term of the Agreement shall be fifteen (15) years from
the Commencement Date. Thereafter, this Agreement will be deemed to run month to
month, unless either Party provides six months' notice to terminate this
Agreement. [*] [*] [*] [*] COMMERCIAL MEDIATION

In the event that one or both Parties may claim an event of default or breach of
this Agreement by the other Party, the injured Party is required to provide to
the other Party Notice of the event of default of breach pursuant to Section 20
herein below. Within twenty five (25) days of the receipt of such Notice, both
Parties shall meet to review the circumstances of the claimed event of default
or breach. In the event that the Parties are not able to resolve the issue(s)
giving rise to the claim of default or breach, upon agreement by both Parties,
they may pursue an alternate dispute resolution process through Commercial
Mediation with an independent mediator in lieu of the right to seek relief
through litigation in the Court system.

FORCE MAJEURE

The Parties hereto shall be excused from performing hereunder and shall not be
liable for damages or otherwise if and to the extent they shall be unable to do
so or are prevented from doing so by statute or regulation or by action or
inaction (including the failure to issue necessary permits) of any court or
public authority or regulatory commission having or purporting to have
jurisdiction over the substance of this Agreement, provided that

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 6 -

such government action has been resisted and/or attempted to have been prevented
in good faith by all reasonable means; or by reason of storm, flood, fire,
earthquake, explosion, civil disturbance, labor dispute, act of God or the
public enemy, restraint by court or regulatory agency, or any other cause,
whether or not similar thereto, beyond the reasonable control of the affected
party; provided however, that the occurrence of any of the foregoing shall not
relieve either Party of the obligation to make payments, the obligation with
respect to which was incurred prior to the onset of the force majeure event,
provided, however, that if Talisman is unable to have Gas delivered at the
Receipt Point and CNGC is otherwise able to provide service hereunder, there
shall be no reduction in the payments. Talisman shall be excused from making
payments or performing hereunder to the extent that CNGC is unable to perform
hereunder as a result of a force majeure event. If an occurrence of force
majeure renders either Party to this Agreement unable to observe or perform, in
whole or in part, any of its covenants or obligations, then the Party subject to
the force majeure occurrence will give the other Party notice and full
particulars of the occurrence in writing or by telecopies as soon as reasonably
possible but not later than two (2) business days following the date of the
occurrence. Each party shall have the obligation to act in good faith and use
diligent efforts to overcome and remedy the circumstances giving rise to the
force majeure.

INDEMNIFICATION

Each of the Parties will indemnify and hold harmless the other from and against
any and all loss, cost, damage, liability, penalty, claim and expense of every
kind and nature whatsoever (including, without limitation, court cost, expenses
and reasonable attorney's fees) arising out of and in any manner caused by its
negligence and/or intentional misconduct, including acts of its employees,
agents, or subcontractors pursuant to or in connection with this Agreement,
other than any loss, cost, damage, liability, penalty, claim or expense which
arises in part out of the contributory negligence of the other Party (in which
event, the indemnifying Party will indemnify and hold the other Party harmless
only to the extent of the indemnifying Party's contribution to such a loss,
cost, damage, liability, penalty, claim or expense) and other than any amounts
paid in settlement by Party of any claim or litigation effected without the
consent or approval of the other Party (which consent shall not be unreasonably
withheld or delayed). In no event shall either Party hereto be liable to the
other Party for indirect, special or consequential damages (including any
damages incurred by entities or persons that are not Parties) resulting from a
failure to perform hereunder. For the purposes of this clause, neither Party
shall not be regarded as the employee, agent or subcontractor of the other.

INSURANCE

During the term of the Agreement, CNGC shall maintain insurance coverage at the
same, or reasonably comparable levels, as those in place and provided to
Talisman on May 13, 2010.





- 7 -

TAXES

Any additional taxes, including without limitation, taxes on Transportation of
Gas by CNGC, but excluding CNGC's income and property taxes(except as relating
to the real property taxes assessable on the compressor station),that are
incurred by CNGC as a result of this Agreement shall be the obligation of and
paid by Talisman as and when due, except to the extent such taxes exist at the
time of execution hereof.

OTHER AGREEMENTS

This Agreement is intended to work in conjunction with the existing Tap
Agreement(s) between CNGC and Talisman and existing Access Agreement(s) between
CNGC and Talisman.

MODIFICATIONS

This Agreement may not be modified or amended except in writing signed by or on
behalf of both Parties by their duly authorized officers.

NOTICES

All notices required or permitted under this Agreement to be given in writing
shall be deemed to have been given when delivered personally or deposited in the
mails, by certified mail, addressed to the party to whom notice is being given
at its address set forth below. Either Party may change its address by written
notice similarly given.

If to CNGC:

If to Talisman:

Russ Miller

Tom Cassetta

Corning Natural Gas Corporation

Talisman Energy USA Inc.

330 West William Street

337 Daniel Zenker Drive

Corning, NY 14830

Horseheads, NY 14845

Phone: 607-936-3755

Phone: (607) 562-4017

Fax: 607-962-2844







21. CONTINUING JURISDICTION OF GOVERNMENTAL AUTHORITY

This Agreement, and all rights, obligations, and performances of the Parties
hereunder, are subject to all present and future applicable federal, state, and
local laws and to all present and future duly issued and promulgated orders,
regulations, requirements and other duly authorized actions of any governmental
authority having jurisdiction over the subject matter hereof. Compliance by CNGC
with any order of the New York State Public Service Commission or any other
federal, state, or local government, authority including FERC, acting under
claim of jurisdiction, issued before or after the effective date of this
Agreement shall not be deemed to be breach hereof.

- 8 -

22. SUCCESSORS; ASSIGNMENT

Any Party that shall succeed by purchase, merger or consolidation to the
properties, substantially as an entirety, of CNGC or Talisman, as the case may
be, shall be entitled to the rights and shall be subject to the obligations of
its predecessor in title under this Agreement.

23. RIGHT OF FIRST REFUSAL TO PURCHASE ASSETS

 a. Effective at the end of the term hereof or upon the exercise of Talisman's
    termination rights, Talisman shall have the option to purchase and remove
    the equipment and facilities at the Compressor Station pursuant to section
    12 above, owned by CNGC for a price of [*] . Talisman shall also have the
    option to purchase from CNGC for a price of [*] the 6" diameter pipeline,
    along with all necessary facilities and easements, that runs from the
    Talisman Maxwell interconnect property to the DTI Ryers Creek interconnect
    property (referred to in Section 2(d) above). A memorandum copy of this
    option shall be recorded in the relevant county clerk's office.
 b. Such option(s) shall be exercised by Talisman providing written notice to
    its desire to exercise such option(s), no later than three (3) months after
    the termination of this agreement at which time Talisman will make
    arrangements with CNGC at Talisman's sole cost for removal of such
    equipment. CNGC shall execute and deliver any and all documents required to
    effect the transfer of ownership within one (1) month from the date when
    such notice is received, and CNGC shall execute and deliver any and all
    documents required to effect the transfer of ownership; provided however
    that Talisman shall pay for any external cost (such as registration)
    required and related to such documentation and also pay costs associated
    with necessary supervision by CNGC of the physical removal of such
    equipment.

24. GOVERNING LAW and INTERPRETATION

The interpretation and performance of this Agreement shall be in accordance with
and controlled exclusively by the laws of the State of New York, without regard
to rules governing a conflict of laws between two or more States or between the
Country of Canada and the United States.













[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 9 -

IN WITNESS WHEREOF

, the Parties have caused this Agreement to be executed by their respective
representative, thereunto duly authorized, as of the day and date first
above-written.



CORNING NATURAL GAS CORPORATION

By: /s/ Russell S. Miller

Russell S. Miller

Vice President Gas Supply & Marketing

Date: May 21, 2010

TALISMAN ENERGY USA INC.

By: /s/ James F. O'Driscoll

James F. O'Driscoll, President

Date: May 13, 2010



























- 10 -

Coming Gathering & Transport Fees for Fortuna Energy Inc.

[*]































































[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 11 -

MAXWELL COMPRESSOR SITE

South of County Route 120 & Thurber Road, Town of Caton

[Map of compressor site]

[image001.gif]